Citation Nr: 1118957	
Decision Date: 05/17/11    Archive Date: 05/26/11

DOCKET NO.  09-36 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for post-operative residuals of vocal cord polyps with hoarseness and laryngeal cancer, claimed as chronic laryngitis with loss of voice, including as due to asbestos exposure, for accrued benefit purposes. 

2.  Entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, for accrued benefits purposes. 

3.  Entitlement to an extraschedular disability rating for migraine headaches, status-post head injury, from November 12, 1996 to October 13, 1997, while schedularly evaluated as 30 percent disabling, for accrued benefits purposes. 

4.  Entitlement to an evaluation greater than 60 percent for interstitial lung disease secondary to asbestos exposure with chronic obstructive pulmonary disease (COPD) from November 12, 1996 to October 13, 1997, for accrued benefits purposes. 
REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1958 to October 1969.  He died on September [redacted], 2008.  The appellant is his surviving spouse.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating action by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The appellant filed a claim seeking entitlement to burial benefits, however, this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Furthermore, the issue of entitlement to service connection for a bilateral knee disability was pending at the time of the Veteran's death, and while the appellant has filed a claim for accrued benefits, the RO has not adjudicated this issue on an accrued basis.  The Board, therefore, does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to accrued benefits based on pending claims of entitlement to an extraschedular disability rating for migraine headaches, status-post head injury, from November 12, 1996 to October 13, 1997, while schedularly evaluated as 30 percent disabling; and entitlement to an evaluation greater than 60 percent for interstitial lung disease with COPD from November 12, 1996 to October 13, 1997 are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  Claims for entitlement to service connection for post-operative residuals of vocal cord polyps with hoarseness and laryngeal cancer, claimed as chronic laryngitis with loss of voice, and entitlement to special monthly compensation based on the need for regular aid and attendance or by reason of being housebound, were pending at the time of the Veteran's death, and a claim for accrued benefits was received within one year after his death. 

2.  Competent and credible evidence of record indicates that the Veteran's residuals of vocal cord polyps with hoarseness and laryngeal cancer were due to his military service.

3.  At the time of his death, the Veteran was service-connected for interstitial lung disease with COPD, rated as 100 percent disabling; and migraine headaches, rated as 30 percent disabling.  

4.  The Veteran's disabilities rendered him helpless as to be in need of regular aid and attendance. 


CONCLUSIONS OF LAW

1.  For purposes of accrued benefits, the Veteran's residuals of vocal cord polyps with hoarseness and laryngeal cancer were incurred in active service.  38 38 U.S.C.A. §§ 1110, 1131, 5107, 5121 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.1000 (2010).

2.  For purposes of accrued benefits, the criteria for special monthly compensation based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act (VCAA)

Herein, the Board grants entitlement to service connection for residuals of vocal cord polyps with hoarseness and laryngeal cancer, for accrued benefits purposes and entitlement to special monthly compensation based on the need for regular aid and attendance, for accrued benefits purposes.  In light of this complete grant of the benefits sought on appeal, no discussion of VA's duty to notify and assist the appellant is necessary.  

II.  Analysis

The law and regulations governing claims for accrued benefits state that, upon the death of a veteran, his lawful surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid, based on existing rating decisions or other evidence that was on file when he died. 38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 (2010); see also Jones v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is at issue in this appeal is separate from the claim of the Veteran filed prior to his death, the accrued benefits claim is 'derivative of' the claim of the Veteran and, by statute, the appellant takes the Veteran's claims as they stood on the date of his death. See Zevalkink v. Brown, 102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on evidence that was physically present or constructively present (such as VA treatment records) in the Veteran's claims folder when he died. See 38 U.S.C.A. § 5121(a) (West 2002); see also Ralston v. West, 13 Vet. App. 108, 113 (1999).

      A. Vocal Cord Polyps with Hoarseness and Laryngeal Cancer

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002);  38 C.F.R. § 3.303 (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 

VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9b acknowledges that inhalation of asbestos fibers can result in cancer of the lung, bronchus, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate).  The latent period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between the first exposure and the development of the disease.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9d.  

Some of the major occupations involving exposure to asbestos include work in shipyards, insulation work, manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, as well as military equipment.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9f.  Indeed, a high exposure to asbestos and a high prevalence of disease have been shown in insulation and shipyard workers.  M21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9g.  

The pertinent parts of the manual guidelines on service connection in asbestos-related cases are not substantive rules.  Further, there is no presumption that a veteran was exposed to asbestos in service.  Dyment v. West, 13 Vet. App. 141 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  Thus, with respect to claims involving asbestos exposure, VA must determine whether military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  M21-1MR, Part IV, Subpart ii, Chapter 1, Section H, Topic 29; DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988). 

In this case, VA has conceded that the Veteran was exposed to asbestos during service.  Specifically, in a March 1998 rating action, the RO noted that the Veteran served in the U.S. Navy as a "machinist's mate, attended air conditioning and refrigeration school, and had extensive sea duty and maintenance of inactive ships ashore."  It was also noted that the Veteran was active in the Naval Reserves and "continued occasional shipboard duty for training purposes."  During a hearing conducted at the RO before a hearing officer, in December 1997, the Veteran stated that his shore duty involved scraping ships and that the walls and pipe chases were covered with asbestos.  See the hearing transcript, page 5.  Furthermore, X-ray findings from June 1995 and July 1997 were compatible with asbestos exposure.  Based on the above, the record clearly indicates that the Veteran was exposed to asbestos during service.  An in-service injury has therefore been demonstrated. 

The evidence of record also indicates that the Veteran underwent surgery to remove vocal cord polyps in November 1996 and was diagnosed with laryngeal cancer.  See, e.g., a May 2001 VA treatment record. 

With respect to the third Shedden element, in December 2003 the Board requested the Veteran be scheduled for a VA examination to determine the etiology of his vocal cord polyps with hoarseness and laryngeal cancer.  While the record indicates that the RO attempted to schedule the Veteran for multiple examinations in July 2007, the examination requested by the Board's December 2003 remand was not among those requested.  As noted in the Introduction, the Veteran died in September 2008.  The evidence of record does not adequately explain why no effort was made to comply with the Board's remand instructions during the intervening five years. 

Notwithstanding the lack of a VA examination and opinion specifically tailored to the Veteran's vocal cord polyps and laryngeal cancer claim, the record includes a February 2000 VA fee basis examination report which contains relevant information.  Specifically, in this report, a physician indicated that the Veteran had "a medical history significant for laryngeal cancer diagnosed in 1997 with polypectomy and asbestosis of his bilateral lungs secondary to asbestos exposure."  Unfortunately, the examining physician did not provide any basis for this opinion, and one could reasonably interpret this statement as an attempt by the examiner to indicate that only the Veteran's asbestosis was due to his asbestos exposure, as opposed to all three disabilities.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."]  

Notwithstanding the ambiguity surrounding the February 2000 examiner's statement, the Board notes that there are no other competent opinions of record.  While the RO indicated in a November 2005 supplemental statement of the case that the Veteran's treatment reports link his laryngeal cancer to his history of tobacco use such is not the case.  While multiple VA treatment records document that the Veteran has a history of tobacco use, these records do not indicate that his laryngeal cancer was related to his cigarette use.  Finally, and significant to the appellant's claim, the Board observes that VA has acknowledged that inhalation of asbestos fibers can result in cancer of the larynx.  See VA Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C, Topic 9b.  Accordingly, after resolving all reasonable doubt in favor of the appellant, the Board finds that the third Shedden element has been met.  The benefit sought on appeal is accordingly granted.

	B.  Aid and Attendance 

Special monthly compensation at the aid and attendance rate is payable when the veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  38 C.F.R. § 3.350.

Relevant factors for consideration as to the need for aid and attendance are inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment. The term "bedridden" actually requires that the claimant remain in bed. The particular personal functions which the veteran is unable to perform should be considered in connection with the claimant's condition as a whole. The evidence need only establish that the veteran is so helpless as to need regular aid and attendance, not constant need. Determinations that the veteran is so helpless as to need regular aid and attendance will not be based solely upon an opinion that the veteran's condition requires the veteran to be in bed. They must be based on the actual requirement of personal assistance from others.38 C.F.R. § 3.352(a). The veteran must be unable to perform one of the enumerated disabling conditions, but the veteran's condition does not have to present all of the enumerated disabling conditions. Turco v. Brown, 9 Vet. App. 222, 224 (1996). 

A veteran receiving non-service-connected pension may receive housebound-rate special monthly pension if he has a disability rated as permanent and total (but not including total rating based upon unemployability under 38 C.F.R. § 4.17) and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for special monthly pension at the "aid and attendance" rate. 38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).

A veteran will be determined to be "permanently housebound" when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime. 38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).

In this case, at the time of his death, the Veteran was service-connected for interstitial lung disease with COPD, rated as 100 percent disabling; and migraine headaches, rated as 30 percent disabling.  As noted above, the Board has also granted, for accrued benefits purposes, service connection for residuals of vocal cord polyps with hoarseness and laryngeal cancer.  

In a statement signed in September 2007, D.Q., R.N. stated that the Veteran's "most threatening health problems [were] cancer of the lungs, lymph nodes and larynx."  It was also noted that he had "severe respiratory problems related to his asbestosis and lung cancer."  As noted above, the Veteran has not been service-connected cancer of the lungs or asbestosis. 

It is now well settled that the Board is precluded from differentiating between symptomatology attributed to a non service-connected disability and a service-connected disability in the absence of medical evidence which does so. See Mittleider v. West, 11 Vet. App. 181, 182 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  The medical evidence in the instant case does not successfully differentiate between symptomatology associated with the Veteran's service-connected interstitial lung disease and COPD and that resulting from his non service-connected lung cancer or asbestosis.  The Board will therefore assume that all of the Veteran's pulmonary symptomatology is attributable to his service-connected interstitial lung disease and COPD. 

In the above-mentioned September 2007 statement, D.Q. reported that she is a registered nurse who cared for the Veteran at his home, three days a week for 12 hour shifts, and that other nurses would care for him on the days she was not working.  It was also noted that while the Veteran could assist with dressing himself "he [was] never able to dress himself without some assistance.  He [was] unable to bathe without assistance.  He [could] walk for very short distances, but even then someone must walk with him."  It was noted that the Veteran had "a trach tube for breathing which requires skilled care to keep clean in order to minimize and . . . avoid infection."  He would receive his entire nutritional intake, including medication, through a "g-tube."  D.Q. indicated that these functional impairments resulted from the Veteran's respiratory problems.  

The evidence of record also includes a statement from the appellant, who indicated that since early 2001 the Veteran was "not able to do the ordinary things that need to be done to function on a day to day basis."  Specifically it was noted that the Veteran was "not able to prepare meals, because he could not stand up long enough to work in the kitchen."  If he were to attempt to cook, he would become so tired that "he would sit down and just quit" creating the potential for a fire.  The Veteran was also described as unable bathe by himself or dress and that this "little amount of activity would leave him so tired that he could not do anything more."  

Based upon review of the evidence and resolving all doubt in the appellant's favor, the Board finds that it has been demonstrated that the Veteran was unable to dress or undress himself, to keep himself ordinarily clean and presentable, and to attend to the wants of nature without requiring care or assistance on a regular basis to protect himself from the hazards or dangers inherent in his daily environment due to his service-connected disabilities.  Therefore, special monthly compensation on the basis of the need for regular aid and attendance of another person is warranted.  [In light of this grant, special monthly compensation on account of being housebound cannot be awarded].  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d)(1) and (2).]


ORDER

Entitlement to service connection for post-operative residuals of vocal cord polyps with hoarseness and laryngeal cancer, claimed as chronic laryngitis with loss of voice, including as due to asbestos exposure, for accrued benefits purposes, is granted.

Special monthly compensation on the basis of the need for regular aid and attendance of another person, for accrued benefits purposes, is granted.




REMAND

After having carefully considered the matter, and for reasons expressed immediately below, the Board believes that the issues of entitlement to accrued benefits, based on pending claims of entitlement to an extraschedular disability rating for migraine headaches, from November 12, 1996 to October 13, 1997; and entitlement to an evaluation greater than 60 percent for interstitial lung disease secondary to asbestos exposure with COPD from November 12, 1996 to October 13, 1997, must be remanded for further procedural development. 

In this case, the evidence of record does not indicate that the appellant has received complete notice pursuant to the VCAA.  This must be accomplished.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the appellant was provided adequate notice under the VCAA and the Board is without authority to do so.  

Accordingly, the case is REMANDED for the following action:

1.  Issue to the appellant a Veterans Claims Assistance Act of 2000 notification letter which informs her of what the evidence must show to establish entitlement to accrued benefits, as well what the evidence must show to establish the underlying claims that were pending at the time of the Veteran's death.  

2.  Following completion of the above, readjudicate the issue of entitlement to accrued benefits based on pending claims of entitlement to an extraschedular disability rating for migraine headaches, from November 12, 1996 to October 13, 1997, schedularly evaluated as 30 percent disabling, and entitlement to an evaluation greater than 60 percent for interstitial lung disease secondary to asbestos exposure, with COPD from November 12, 1996 to October 13, 1997.  If any decision remains adverse to the appellant, she and her representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant and her representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
G. A. WASIK
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


